UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53592 ALTO GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-0686507 (I.R.S. Employer Identification No.) 245 Park Avenue, Suite 2431, New York, NY 10167 (Address of principal executive offices)(Zip Code) (801) 816-2520 (Registrant's telephone number, including area code) (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of April 8, 2011 there were 329,013,332 shares of our common stock issued and outstanding. TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 22 Item 4.Submission of Matters to a Vote of Security Holders 22 Item 5.Other Information 22 Item 6.Exhibits 22 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The Financial Statements of the Company are prepared as of February 28, 2011. CONTENTS Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 1 ALTO GROUP HOLDINGS INC. (an exploration stage company) CONSOLIDATED BALANCE SHEETS ASSETS February 28, November 30, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Loans receivable - Total Current Assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $2,796 and $-0-, respectively - OTHER ASSETS Mining assets Other assets - Mineral property acquistion costs, less reserve for impairment of $6,500 - - Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties Notes and loans payable Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.00001 par value; 100,000,000 shares authorized: Series A Preferred Stock, 20,000,000 shares designated, 14,000,000 and 14,000,000 shares issued and outstanding, respectively Series B Preferred Stock, 100,000 and 100,000 shares issued and outstanding, respectively 1 1 Common stock, $0.00001 par value; 350,000,000 shares authorized, 253,013,332 and 120,013,332 shares issued and outstanding and to be issued, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 2 ALTO GROUP HOLDINGS INC. (an exploration stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Inception on September 21, For the Three Months Ended 2007 Through February 28, February 28, NET REVENUES $
